PER CURIAM.
The claimant injured her right hand and right shoulder in April of 1977 while operating a hand stapler. The deputy commissioner found that she suffered an injury to the body as a whole and awarded compensation for a 15% permanent partial disability. The record will support a body as a whole award, but it will not support a 15% anatomical disability.
The deputy commissioner expressly accepted and based his rating upon the testimony of Dr. Harry Jones. The doctor’s testimony is incompatible with a 15% permanent partial disability rating of the body as a whole. It was his opinion that the claimant sustained a 15% permanent disability to the upper extremity, but when he was asked to transpose this rating to the body as a whole, he opined that such a rating would be between two and three per cent.
There being no other competent evidence in the record to support a 15% permanent partial disability to the body as a whole, the order is reversed and the cause is remanded to the deputy with directions that he enter an order consistent with the testimony of Dr. Jones.
SHIVERS, SHAW and THOMPSON, JJ., concur.